Citation Nr: 0628812	
Decision Date: 09/11/06    Archive Date: 09/20/06	

DOCKET NO.  02-17 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating for diabetes 
mellitus higher than 20 percent.  

2. Entitlement to an initial disability rating for peripheral 
neuropathy of the right lower extremity higher than 10 
percent prior to March 25, 2006, and higher than 20 percent 
from March 25, 2006. 

3. Entitlement to an initial disability rating for peripheral 
neuropathy of the left lower extremity higher than 10 percent 
prior to March 25, 2006, and higher than 20 percent from 
March 25, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran failed to report for his scheduled C&P 
examination for diabetes mellitus.

2.  The veteran manages his diabetes mellitus by restricted 
diet and oral medication. 

3.  The veteran is able to do normal, personal, daily 
activities.

4.  Prior to March 25, 2006, the veteran's mild distal 
symmetrical sensory peripheral neuropathy was manifested by 
bilateral diminished pain and touch sensation in a stocking 
distribution to the ankles, bilateral diminished but not 
absent vibratory sensation, and Achilles tendon jerks absent 
bilaterally, with flexor plantar responses and proprioception 
intact in both feet.  

5.  On March 25, 2006, the veteran's moderately severe 
peripheral neuropathy was manifested by bilateral down-going 
toes, absence of deep tendon reflexes at the ankles, 
diminished deep tendon reflexes in the knees, loss of 
vibration, occasional difficulty with balance, and decreased 
pinprick up to the knees, with some decreased proprioception 
in the left foot.  

CONCLUSIONS OF LAW

1.  Criteria have not been met for an initial disability 
rating for diabetes mellitus higher than 20 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.14, 4.25, 4.40, 4.45, 4.71a, and Part 
4, including Diagnostic Code 7913 (2005).  
  
2.  Criteria have not been met for an initial disability 
rating for peripheral neuropathy of the right lower extremity 
higher than 10 percent prior to March 25, 2006, and higher 
than 20 percent from March 25, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.14, 4.25, 4.40, 4.45, 4.71a, and Part 4, including 
Diagnostic Code 8521 (2005).  

3.  Criteria have not been met for an initial disability 
rating for peripheral neuropathy of the left lower extremity 
higher than 10 percent prior to March 25, 2006, and higher 
than 20 percent from March 25, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.14, 4.25, 4.40, 4.45, 4.71a , and Part 4, including 
Diagnostic Code 8521 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the RO has properly assigned staged ratings for the 
peripheral neuropathy disabilities.  With respect to the 
diabetes mellitus disability, the record does not reflect a 
fluctuation in the veteran's condition, so staged ratings are 
not warranted.  

Diabetes Mellitus Disability

The rating criteria for diabetes mellitus are found in 
Diagnostic Code 7913.  The RO has assigned a 20 percent 
disability rating to the veteran.  To qualify for a 
40 percent rating, the next highest rating available under 
the diagnostic code, the veteran would have to show that he 
requires insulin, a restricted diet, and regulation of 
activities as part of his management program for his 
diabetes.

There is no doubt that the veteran is required to take 
insulin and is on a restricted diet.  The issue on appeal is 
whether he must restrict his activities to manage his 
diabetes.  A C&P examination was scheduled for the veteran to 
determine the limitation, if any, on his activities, but he 
failed to report for the examination and provided no 
explanation for his failure to report.  When a claimant fails 
to report for an examination, the claim shall be decided on 
the basis of the evidence of record.  38 C.F.R. § 3.655 (a), 
(b).  The most recent information in the record addressing 
the issue of the veteran's activity regulation is a note from 
his private physician dated December 2002.  It states that 
the veteran is able to do normal, personal, daily activities.  
Nothing in the record indicates that the veteran's activities 
must be regulated.  The criteria for a higher rating, 
requiring a limitation on daily activities, have not been met 
so that an increase in the veteran's diabetes mellitus 
disability rating is not warranted.  

Peripheral Neuropathy Disabilities

Peripheral neuropathy is not specifically listed in the 
disability rating schedule.  It is rated by analogy to a 
disability closely related in function, anatomical 
localization, and symptoms.  38 C.F.R. § 4.20 (2005).  The 
veteran's peripheral neuropathy of the lower extremities is 
rated by analogy to Diagnostic Code 8521, which establishes 
criteria for rating popliteal nerve (common peroneal) 
disorders.  Diagnostic Code (DC) 8521 assigns disability 
ratings for the mild (10 percent), moderate (20 percent), and 
severe (30 percent) incomplete paralysis of the external 
popliteal nerve.  38 C.F.R. § 4.124a, DC 8521.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(note before DC 8510 addressing diseases of the peripheral 
nerves).  Prior to March 2006, the veteran's symptoms were 
purely sensory.  He had diminished  touch, vibratory, and 
pain sensation.  His gait was normal, proprioception was 
intact in both feet, and while his reflexes were diminished, 
his plantar responses were flexor bilaterally.  The veteran 
complained of no pain, merely tenderness of the anterior half 
of both feet, numbness and tingling.  The January 2002 VA 
examiner characterized the veteran's condition as mild distal 
symmetrical sensory peripheral neuropathy of both lower 
extremities.  On the basis of these sensory symptoms, the 
veteran's disability is properly assigned a disability rating 
for a mild case of peripheral neuropathy, rather than a 
moderate one.  A higher rating before the March 2006 
examination is thus not warranted.

At the March 2006 examination, however, the veteran's 
condition had worsened.  The veteran showed bilateral down-
going toes, the complete absence of deep tendon reflexes at 
his ankles, diminished deep tendon reflexes in the knees, 
loss of vibration, and decreased pinprick up to the knees.  
The left foot also had some decreased proprioception.   The 
veteran complained of pain in his toes and difficulties with 
balance at times, particularly while walking.  The March 2006 
examiner concluded that the veteran had moderately severe 
polyneuropathy.  Since the veteran's functional impairment is 
still both occasional and slight, and since there is still 
some proprioception and reflex response in both lower 
extremities, a 30 percent rating for severe incomplete 
paralysis is not warranted.  

Since the evidence is against the claim, the benefit of the 
doubt doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
is not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

VA did not provide the veteran with proper notice before the 
RO's March 2002 rating decision.  That defect was cured after 
the August 2004 remand by this Board.  The RO's August 2004 
letter was sent to the veteran well before the March 2005 
supplemental statement of the case (SSOC).  It described the 
evidence necessary to substantiate a claim for an increased 
rating, referred to the evidence already collected by VA, 
explained what evidence VA was responsible for collecting, 
identified what evidence might be helpful in establishing his 
claim, and asked the veteran to send VA whatever evidence he 
had pertaining to his claim.  That letter did not address 
what evidence was needed with respect to the disability 
rating criteria or the effective date for service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  That information was provided to the veteran 
in the March 2005 SSOC.  The veteran was not harmed by that 
delay because after receiving the SSOC, he notified the RO 
that he had no further information or evidence to give to VA 
to substantiate his case.  Neither the veteran nor his 
representative raises any notification issues on appeal.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service medical records, VA treatment 
records, and private physician's records, as well as by 
providing C&P examinations.  

The veteran's national appeals officer notes that the 
veteran's claims file does not contain a statement of a local 
representative after the Board's August 2004 remand.  Citing 
38 C.F.R. § 20.600, he asserts that the veteran's right to 
representation at all stages of an appeal by a recognized 
organization may have been infringed.  The evidence shows 
otherwise.  The claims file reflects that on April 14, 2006, 
the Appeals Management Center sent a copy of the claims 
folder and a VA Form 646 to the veteran's local 
representative, requesting a statement from the local 
representative by June 15, 2006.  The local representative 
failed to submit a statement by the requested date, by the 
date the appeal was re-certified to the Board (June 30, 
2006), or thereafter.  But since the veteran's national 
appeals officer submitted a brief on his behalf in this 
appeal, the veteran has been accorded his right to 
representation in this appeal.  


ORDER

An initial disability rating for diabetes mellitus higher 
than 20 percent is denied.   

An initial disability rating for peripheral neuropathy of the 
right lower extremity higher than 10 percent prior to 
March 25, 2006, and higher than 20 percent from March 25, 
2006, is denied.  
 
An initial disability rating for peripheral neuropathy of the 
left lower extremity higher than 10 percent prior to 
March 25, 2006, and higher than 20 percent from March 25, 
2006, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


